250 F.2d 772
John BROOKS et al., Appellants,v.Margaret A. CARLTON, Appellee.
No. 13943.
United States Court of Appeals District of Columbia Circuit.
Argued November 20, 1957.
Decided December 26, 1957.

Appeal from the United States District Court for the District of Columbia; Joseph Charles McGarraghy, Judge.
Mr. Julius W. Robertson, Washington, D. C., with whom Mrs. Dovey J. Roundtree, Washington, D. C., was on the brief, for appellants.
Mr. William F. Becker, Washington, D. C., for appellee.
Before WILBUR K. MILLER, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court removing a cloud on the title to certain real estate. After considering the contentions of the parties, both legal and equitable, we are of the view that the order of the District Court should not be disturbed.


2
Affirmed.